This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2016).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A16-0473

                                 State of Minnesota,
                                    Respondent,

                                         vs.

                                     Kevin Ryan,
                                      Appellant.

                               Filed February 13, 2017
                                      Affirmed
                               Smith, Tracy M., Judge

                             Anoka County District Court
                              File No. 02-VB-15-9930

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Mark Berglund, Blaine City Attorney, Michael J. Scott, Assistant City Attorney, Anoka,
Minnesota (for respondent)

Kevin Ryan, Forest Lake, Minnesota (pro se appellant)

      Considered and decided by Smith, Tracy M., Presiding Judge; Johnson, Judge; and

Reyes, Judge.

                       UNPUBLISHED OPINION

SMITH, TRACY M., Judge

      Appellant Kevin Ryan appeals his petty misdemeanor conviction for operating a

motor vehicle without proof of insurance. On appeal, Ryan argues (1) that Minn. Stat.
§ 169.791, subd. 2 (2014), violates the Minnesota Constitution and (2) that the state

unconstitutionally destroyed evidence material to his defense. We affirm.

                                          FACTS

       On May 29, 2015, a Blaine police officer was patrolling the Lino Lakes/Centennial

Lakes area as part of a cooperative assignment to increase traffic-law enforcement. At

approximately 10:37 p.m., the officer observed a vehicle without both headlights

illuminated and stopped the vehicle. The officer asked the driver of the vehicle, Ryan, for

his proof of insurance. Ryan provided the officer with an outdated insurance card. The

officer cited Ryan for operating a motor vehicle without proof of insurance.

       A bench trial took place on February 16, 2016. Ryan submitted no formal discovery

requests before trial. At trial, the district court asked the prosecutor if Ryan had a police

report, and the prosecutor responded that there was a citation notation, which he then

provided to Ryan. Ryan presented no evidence at trial, but asked for the officer’s recording

of the stop after the state rested its case. The prosecutor explained to the court that these

tapes are destroyed after six months and that the prosecutor had “no access to it.” Ryan

objected to the destruction of the tape in his closing arguments. The district court

concluded that Ryan was guilty of operating a motor vehicle without proof of insurance

and sentenced him to pay a $285 fine.

       Ryan appeals.




                                             2
                                     DECISION

I.     Ryan forfeited his constitutional arguments because he did not raise them
       before the district court.

       Ryan challenges the constitutionality of the automotive-insurance requirement of

Minn. Stat. § 169.791, subd. 2. Ryan did not raise his constitutional arguments before the

district court.

       A reviewing court will generally not consider constitutional questions not argued

before the district court. Roby v. State, 547 N.W.2d 354, 357 (Minn. 1996); In re Welfare

of C.L.L., 310 N.W.2d 555, 557 (Minn. 1981) (declining to address a constitutional issue

raised for the first time on appeal). An appellate court may choose to consider pro se

arguments in a criminal case, Dale v. State, 535 N.W.2d 619, 624 (Minn. 1995), or address

questions where required in the interests of justice. Minn. R. Crim. P. 28.02, subd. 11.

       The interests of justice do not require us to address Ryan’s constitutional arguments.

Nonetheless, we note that this court has already considered whether the statute’s

automobile-insurance requirement impedes the right to travel or violates due process rights.

State v. Cuypers, 559 N.W.2d 435, 436 (Minn. App. 1997). With respect to the right to

travel, this court concluded that the statute “merely regulates one mode of transportation”

and therefore does not implicate the right to travel. Id. at 437. With respect to due process

rights, this court concluded that the statute provides sufficient notice and review for

aggrieved parties. Id. Ryan raises many of the same constitutional arguments considered

by this court in Cuypers, and to the extent that his arguments differ from those presented

in Cuypers, his arguments are unpersuasive.



                                              3
       We therefore do not consider Ryan’s constitutional arguments because they were

not presented to the district court. Roby, 547 N.W.2d at 357.

II.    The state did not commit a discovery violation by destroying the officer’s
       recording of the stop.

       Ryan also argues that the state committed a discovery violation by destroying the

officer’s recording of the stop. While the state did not address this argument in its brief, it

stated at trial, “There is no tape available, Your Honor. They are destroyed after six

months. We have no access to it.” Ryan argues that the destruction of the tape deprived

him of his constitutional rights. We interpret Ryan’s argument as raising either an alleged

constitutional violation or an alleged violation of discovery obligations under Minn. R.

Crim. P. 9.04.

       As for an alleged constitutional violation, the U.S. Constitution imposes a duty on

the government to deliver exculpatory evidence into “the hands of the accused, thereby

protecting the innocent from erroneous conviction.” California v. Trombetta, 467 U.S.

479, 485, 104 S. Ct. 2528, 2532 (1984). When reviewing a destruction-of-evidence claim,

we consider “whether the exculpatory value of lost or destroyed evidence was apparent and

material before the evidence was destroyed.” State v. Hawkinson, 829 N.W.2d 367, 372

(Minn. 2013). Absent a showing that the destroyed evidence had apparent and material

exculpatory value, we consider whether the potentially useful evidence was destroyed in

bad faith. Id. In assessing whether evidence was destroyed in bad faith, we consider

(1) whether the state had incentives to “hide, suppress, or destroy evidence favorable to a




                                              4
defendant” and (2) whether the state followed normal procedures in destroying the

evidence. Id. at 374.

       Ryan makes no showing that the tape had apparent and material exculpatory value,

and therefore we evaluate the tape as potentially useful evidence. First, Ryan does not

argue, and we have no reason to suspect, that the state had an improper motive in destroying

the evidence. And second, Ryan waited until trial to ask for the officer’s recording of the

stop, but the tape had already been destroyed by the time of trial. The prosecutor’s

statement that the tapes are routinely destroyed after six months demonstrates that the state

acted in accordance with standard procedure. We therefore conclude no constitutional

violation occurred.

       As for an alleged discovery violation, the state’s discovery obligations are outlined

in Minn. R. Crim. P. 9.04. Ryan was charged with a petty misdemeanor for failure to

provide proof of insurance. See Minn. Stat. § 169.791, subd. 2; Minn. Stat. § 609.131,

subd. 1 (2014) (permitting certification of a misdemeanor as a petty misdemeanor). In

misdemeanor cases, “all that is required under the rules is that a defendant be allowed to

‘inspect the police investigatory reports,’ and ‘[u]pon request, the prosecutor must also

disclose any material or information within the prosecutor’s possession and control that

tends to negate or reduce the guilt of the accused.’” Hawkinson, 829 N.W.2d at 378

(quoting Minn. R. Crim. P. 9.04). “Any other discovery must be by consent of the parties

or by motion to the court.” Minn. R. Crim. P. 9.04.

       At trial, the prosecutor provided Ryan with the citation notation, which the district

court described as “the only discovery that’s available.” Again, Ryan waited until trial to


                                             5
ask for the tape. The prosecutor stated that the state had no access to the tape because it

had been destroyed in accordance with standard procedures. The record shows that the

prosecutor complied with the requirements of Minn. R. Crim. P. 9.04. We therefore

conclude that no discovery violation occurred.

      Affirmed.




                                            6